SONENSHINE, J.
, Concurring and Dissenting.—I concur with part III of the majority opinion in its entirety. However, I respectfully dissent with respect to portions of parts I and II.
As for part I, I agree with the majority’s conclusion that In re Kristin B. (1986) 187 Cal.App.3d 596 [232 Cal.Rptr. 36] does not support Annette’s position and that her jurisdictional attack came too late. However, this is not because the appeal is from a permanency planning order rather than a judgment terminating parental rights, as in Kristin B. It is because our opinion in Kristin B. inadvertently categorized a permanency planning order as a dispositional order. And, as a result, we erroneously concluded that an alleged jurisdictional defect may be raised in an appeal from a permanency planning order.
Citing In re Gregory M. (1977) 68 Cal.App.3d 1085, 1090 [137 Cal.Rptr. 756], we noted, “An appeal from a dispositional order embodies an attack on the initial jurisdictional finding.” (In re Kristin B., supra, 187 Cal.App.3d at p. 605, fn. 9.) Indeed, at the dispositional hearing, the court hears evidence to assist in its determination as to whether dependency will be declared and, *955if so, whether the minor will remain with one or both parents or be placed in another setting. The ruling emanating from that hearing is the dispositional order. A permanency planning order, on the other hand, is made long after the dispositional hearing. Accordingly, Annette’s challenge to the jurisdictional finding is time barred in light of her acquiescence in the dispositional order—not because her appeal is limited to an attack on the permanency planning order.
With respect to part II, I disagree with my colleagues’ conclusion the visitation order is appealable. Among the issues the Kristin W. (In re Kristin W. (1990) 222 Cal.App.3d 234 [271 Cal.Rptr. 629]; hereafter Kristin W.) court found to be cognizable on appeal was the trial court’s failure to exercise its jurisdiction concerning visitation. Relying on that court’s reasoning, the majority holds that Annette’s challenge to the visitation ruling is likewise appealable. But unlike the situation in that case, the visitation order here does not encompass a matter which is independent of the reference order. Like the other rulings made at the permanency planning hearing, the one pertaining to visitation was instrumental in enabling the court to reach its decision that termination of parental rights was next on the agenda. Accordingly, Annette’s dissatisfaction with the visitation order is a direct attack on the court’s order authorizing termination proceedings and is non-appeal able.
The appeal from the visitation order in Kristin W., supra, 222 Cal.App.3d 234, constituted an independent attack. The trial court, having impermissibly delegated complete discretion to the social worker to determine whether or not to permit visitation, failed to exercise its jurisdiction by making no visitation order. The Court of Appeal explained, “Because the granting of parental visitation rights is not inconsistent with a permanency planning order authorizing termination of parental rights, a visitation order is not within the parameters of section 366.25, subdivision (j) . . . .” (Id. at p. 248, italics added.) Thus, because it is incumbent upon a trial court to grant visitation regardless of whether it decides that parental rights should be terminated, this requirement, and hence the court’s failure in Kristin W. to satisfy the requirement, has virtually nothing to do with the reference order.
Here, however, the court did not fail to make a visitation order. It made an order simply reducing the amount of visitation previously allowed. And, unlike the situation in Kristin W., supra, 222 Cal.App.3d 234, this order has everything to do with the reference order. Indeed, the court’s discretion in reducing visitation was exercised in conjunction with its decision to authorize the termination of parental rights.
It follows that the order reducing visitation and the reference order mandate simultaneous review. Any error in reducing visitation would be the *956same error responsible for an improper reference order. Also, a finding that the reference order is erroneous would warrant reconsideration of the order reducing visitation. If termination of parental rights is not anticipated, there may well be no reason to reduce visitation.
The majority makes much of the fact the order authorizing termination of parental rights and the order reducing visitation were not issued simultaneously. So what. No matter what time of day the court ordered the reduction in visitation (the purpose of which was clearly to soften the potential impact of the anticipated termination of parental rights), the two rulings were made as part of the same order. Indeed, this is not unlike a posttrial judgment which encompasses rulings made periodically throughout a trial, which may have lasted as much as six months (including three hundred sixty mornings and afternoons).
I also disagree with the majority’s assertion the order is appealable because no matter how the court rules on visitation, it will not affect the order authorizing the initiation of termination proceedings. To make this statement is to miss the whole point, i.e., that the two orders are but flip sides of a single coin, the coin representing the child’s permanent plan. The visitation plan goes hand in hand with the authorization for the termination proceeding. A decrease in visitation is part of the authorization.1 Accordingly, while it is conceivable the statement by the majority may comply with the letter of the law, it falls short of its spirit.
In essence, the order reducing visitation does not stand alone; it depends for its continuation upon the propriety of the reference order. Thus, under Kristin W., supra, 222 Cal.App.3d 234, the challenged ruling is not independent of the one authorizing a permanent plan of adoption and on that basis is nonappealable.
I would dismiss Annette’s appeal in its entirety.
A petition for a rehearing was denied November 22, 1991, and appellants’ petition for review by the Supreme Court was denied February 26, 1992.

Indeed, as the majority recognizes, SSA’s adoptions division, in implementing the termination of parental rights, schedules visitation on the basis of one hour per month. It follows that visitation was reduced, not because Annette had been inconsistent in exercising her visitation rights, but because reduction in visitation is a given when the court orders the initiation of termination proceedings.